DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOHANNE L. NALASCO,
                            Appellant,

                                    v.

REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and MACY’S
                FLORIDA STORES LLC,
                      Appellees.

                              No. 4D14-4206

                              [June 1, 2016]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. RAAC 14-04105.

  Johanne L. Nalasco, Deerfield Beach, pro se.

  Katie E. Sabo, Tallahassee, for appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979); Carvalho v. Unemployment Appeals Comm’n, 51 So. 3d
601 (Fla. 5th DCA 2011).

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.